Name: Commission Regulation (EEC) No 2214/82 of 6 August 1982 on the arrangements for imports into the Community of trousers, blouses and shirts (categories 6, 7 and 8) originating in Indonesiae
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 8 . 82 Official Journal of the European Communities No L 236/5 COMMISSION REGULATION (EEC) No 2214/82 of 6 August 1982 on the arrangements for imports into the Community of trousers , blouses and shirts (categories 6, 7 and 8) originating in Indonesia whereas the products in question , exported from Indonesia as from 1 January 1982, must be set off against the quantitative limits for 1982 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : Article I Importation into the Community of the categories of products originating in Indonesia specified in the Annex shall be subject to the quantitative limits given therein and to the provisions of Article 2 ( 1 ). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 661 /82 (2), and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the Community of trousers, blouses and shirts (categories 6, 7 and 8) originating in Indonesia have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 1 1 , Indonesia was notified of a request for consultations ; Whereas by Commission Regulations (EEC) No 2822/80 (3), (EEC) No 622/81 (4) and (EEC) No 2322/81 (*) imports into certain Member States of the products in question (categories 6, 7 and 8) are already subject to quantitative limitations for the year 1982 ; Whereas by Commission Regulations (EEC) No 3750/81 (6) and (EEC) No 1227/82 Q imports into certain other Member States of these products (catego ­ ries 6, 7 and 8) are already subject to provisional quan ­ titative limitations for the year 1982 ; Whereas, following consultations held on 9 and 12 July 1982, it was agreed to submit imports of the products in question (categories 6, 7 and 8) to quanti ­ tative limitations in the Community for the period 1 January to 31 December 1982 ; Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; 1 . The products referred to in Article 1 , shipped from Indonesia to the Federal Republic of Germany, Benelux, Italy, Denmark and Greece (category 7) and to Greece (categories 6 and 8) between 1 January 1982 and the date of entry into force of Regulation (EEC) No 1227/82 or of this Regulation respectively, which have not yet been released for free circulation , shall be so released subject to the presentation of a bill of lading or other transport document proving that ship ­ ment actually took place during that period . 2 . Imports of products (categories 6, 7 and 8 ) shipped from Indonesia to the Community after the date of entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Indonesia on or after 1 January 1982 and released for free circulation shall be set off against the quantitative limits established for 1982 . Article 3 Regulations (EEC) No 2822/80, (EEC) No 662/81 , (EEC) No 2322/81 , (EEC) No 3750/81 and (EEC) No 1227/82 are hereby repealed . Artie e 4 (') OJ No L 365, 27. 12. 1978 , p . 1 . (2) OJ No L 82, 29 . 3 . 1982, p . 1 . This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. ( 3) OJ No L 292, 1 . 11 . 1980 , p . 52 . 0 OJ No L 69 , 14 . 3 . 1981 , p . 16 . (3) OJ No L 228 , 13 . 8 . 1981 , p . 21 . (6) OJ No L 374, 30 . 12 . 1981 , p . 11 . 0 OJ No L 141 , 20 . 5 . 1982, p . 58 . It shall apply until 31 December 1982 . No L 236/6 Official Journal of the European Communities 11 . 8 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 August 1982. For the Commission Ã tienne DAVIGNON Vice-President 11 . 8 . 82 Official Journal of the European Communities No L 236/7 ANNEX Cate ­ gory CCT heading No NIMEXE code (1982) Description MemberStates Units Quantitative limits from 1 January to 31 December 1982 6 Men's and boys outer garments 1 000 pieces 61.01 BVd) 1 2 3 e) 1 2 3 D F I BNL UK IRL DK GR EEC 993 528 249 730 728 22 130 45 3 425 girls and infants' outer61.02 B II e) 6 aa) bb) cc) Women s, garments : B. Other : 61.01-62 ; 64 ; 66 ; 72 74 ; 76 61.02-66 ; 68 ; 72 Men s and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks, of wool , of cotton or of man-made textile fibres 7 1 000 pieces 60.05 A II b) 4 aa) 22 33 44 55 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : D F I BNL UK IRL DK GR EEC 965 390 124 617 520 29 205 25 2 875 and infants outer II . Other Women's, girls' garments : B. Other : 61.02 B II e) 7 bb) cc) dd) 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Blouses and shirt-blouses, knitted, crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool , of cotton or of man ­ made textile fibres 8 61.03 A 1 000 pieces Men's and boys under garments, in ­ cluding collars, shirt fronts and cuffs : Men's and boys' shirts, woven, of wool , of cotton or of man-made textile fibres 61.03-11 15 ; 19 D F I BNL UK IRL DK GR EEC 2018 571 585 493 832 31 115 30 4 675